Exhibit 10.03







CORPORATE GUARANTY







Date:      August 21, 2009







General Electric Capital Corporation

10 Riverview Drive

Danbury, CT 06810-6268

 




To induce you to enter into, purchase or otherwise acquire, now or at any time
hereafter, any promissory notes, security agreements, chattel mortgages, pledge
agreements, conditional sale contracts, lease agreements, and/or any other
documents or instruments evidencing, or relating to, any lease, loan, extension
of credit or other financial accommodation (collectively "Account Documents" and
each an "Account Document") to Masland Carpets, LLC, a limited liability company
organized and existing under the laws of the State of Georgia ("Customer"), but
without in any way binding you to do so, the undersigned, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, does
hereby guarantee to you, your successors and assigns, the due regular and
punctual payment of any sum or sums of money which the Customer may owe to you
now or at any time hereafter, whether evidenced by an Account Document, on open
account or otherwise, and whether it represents principal, interest, rent, late
charges, indemnities, an original balance, an accelerated balance, liquidated
damages, a balance reduced by partial payment, a deficiency after sale or other
disposition of any leased equipment, collateral or security, or any other type
of sum of any kind whatsoever that the Customer may owe to you now or at any
time hereafter, and does hereby further guarantee to you, your successors and
assigns, the due, regular and punctual performance of any other duty or
obligation of any kind or character whatsoever that the Customer may owe to you
now or at any time hereafter (all such payment and performance obligations being
collectively referred to as "Obligations"). The undersigned does hereby further
guarantee to pay upon demand all losses, costs, attorneys' fees and expenses
which may be suffered by you by reason of Customer's default or default of the
undersigned.  As used in this Guaranty, "you" shall mean General Electric
Capital Corporation and all its subsidiaries, parent entities, successors and
assigns.

 

This Guaranty is a guaranty of prompt payment and performance (and not merely a
guaranty of collection).  Nothing herein shall require you to first seek or
exhaust any remedy against the Customer, its successors and assigns, or any
other person obligated with respect to the Obligations, or to first foreclose,
exhaust or otherwise proceed against any leased equipment, collateral or
security which may be given in connection with the Obligations.  It is agreed
that you may, upon any breach or default of the Customer, or at any time
thereafter, make demand upon the undersigned and receive payment and performance
of the Obligations, with or without notice or demand for payment or performance
by the Customer, its successors or assigns, or any other person.  Suit may be
brought and maintained against the undersigned, at your election, without
joinder of the Customer or any other person as parties thereto.  The obligations
of each signatory to the Guaranty, and each other guarantor of the Obligations,
shall be joint and several.

 

The undersigned agrees that its obligations under this Guaranty shall be
primary, absolute, continuing and unconditional, irrespective of and unaffected
by any of the following actions or circumstances (regardless of any notice to or
consent of the undersigned) and the undersigned hereby affirmatively and
irrevocably waives as a defense to the payment or performance of its obligations
hereunder each and every one of the following defenses:  (a) the genuineness,
validity, regularity and enforceability of the Account Documents or any other
document; (b) any extension, renewal, amendment, change, waiver or other
modification of the Account Documents or any other document; (c) the absence of,
or delay in, any action to enforce the Account Documents, this Guaranty or any
other document; (d) your failure or delay in obtaining any other guaranty of the
Obligations (including, without limitation, your failure to obtain the signature
of any other guarantor hereunder); (e) the release of, extension of time for
payment or performance by, or any other indulgence granted to the Customer or
any other person with respect to the Obligations by operation of law or
otherwise; (f) the existence, value, condition, loss, subordination or release
(with or without substitution) of, or failure to have title to or perfect and
maintain a security interest in, or the time, place and manner of any sale or
other disposition of any leased equipment, collateral or security given in
connection with the Obligations, or any other impairment (whether intentional or
negligent, by operation of law or otherwise) of the rights of the undersigned;
(g) the Customer's voluntary or involuntary bankruptcy, assignment





--------------------------------------------------------------------------------

for the benefit of creditors, reorganization, or similar proceedings affecting
the Customer or any of its assets; (h) any merger or consolidation of Customer,
any change in control of Customer or any sale of all or substantially all of the
assets of Customer; or (i) any other action or circumstances which might
otherwise constitute a legal or equitable discharge or defense of an obligor,
surety or guarantor.




This Guaranty, the Account Documents and the Obligations may be assigned by you,
without the consent of the undersigned.  The undersigned agrees that if it
receives written notice of an assignment from you, the undersigned will pay all
amounts due hereunder to such assignee or as instructed by you.  The undersigned
also agrees to confirm in writing receipt of the notice of assignment as may be
reasonably requested by assignee.  The undersigned hereby waives and agrees not
to assert against any such assignee any of the defenses set forth in the
immediate preceding paragraph.

 

This Guaranty may be terminated upon delivery to you (at your address shown
above) of a written termination notice from the undersigned.  However, as to all
Obligations (whether matured, unmatured, absolute, contingent or otherwise)
incurred by the Customer prior to your receipt of such written termination
notice (and regardless of any subsequent amendment, extension or other
modification which may be made with respect to such Obligations), this Guaranty
shall nevertheless continue and remain undischarged until all such Obligations
are indefeasibly paid and performed in full.

 

The undersigned agrees that this Guaranty shall remain in full force and effect
or be reinstated (as the case may be) if at any time payment or performance of
any of the Obligations (or any part thereof) is rescinded, reduced or must
otherwise be restored or returned by you, all as though such payment or
performance had not been made.  If, by reason of any bankruptcy, insolvency or
similar laws affecting the rights of creditors, you shall be prohibited from
exercising any of your rights or remedies against the Customer or any other
person or against any property, then, as between you and the undersigned, such
prohibition shall be of no force and effect, and you shall have the right to
make demand upon, and receive payment from, the undersigned of all amounts and
other sums that would be due to you upon a default with respect to the
Obligations.

 

Notice of acceptance of this Guaranty and of any default by the Customer or any
other person is hereby waived.  Presentment, protest demand, and notice of
protest, demand and dishonor of any of the Obligations, and the exercise of
possessory, collection or other remedies for the Obligations, are hereby waived.
 The undersigned warrants that it has adequate means to obtain from the Customer
on a continuing basis financial data and other information regarding the
Customer and is not relying upon you to provide any such data or other
information.  Without limiting the foregoing, notice of adverse change in the
Customer's financial condition or of any other fact which might materially
increase the risk of the undersigned is also waived.  All settlements,
compromises, accounts stated and agreed balances made in good faith between the
Customer, its successors or assigns, and you shall be binding upon and shall not
affect the liability of the undersigned.

 

Payment of all amounts now or hereafter owed to the undersigned by the Customer
or any other obligor for any of the Obligations is hereby subordinated in right
of payment to the indefeasible payment in full to you of all Obligations and is
hereby assigned to you as a security therefor.  The undersigned hereby
irrevocably and unconditionally waives and relinquishes all statutory,
contractual, common law, equitable and all other claims against the Customer,
any other obligor for any of the Obligations, any collateral therefor, or any
other assets of the Customer or any such other obligor, for subrogation,
reimbursement, exoneration, contribution, indemnification, setoff or other
recourse in respect of sums paid or payable to you by the undersigned hereunder,
and the undersigned hereby further irrevocably and unconditionally waives and
relinquishes any and all other benefits which it might otherwise directly or
indirectly receive or be entitled to receive by reason of any amounts paid by,
or collected or due from, it, the Customer or any other obligor for any of the
Obligations, or realized from any of their respective assets.

 

THE UNDERSIGNED HEREBY UNCONDITIONALLY WAIVES ITS RIGHT TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY,
THIS GUARANTY, THE OBLIGATIONS GUARANTEED HEREBY, ANY OF THE RELATED DOCUMENTS,
ANY DEALINGS BETWEEN US RELATING TO THE SUBJECT MATTER HEREOF OR THEREOF, AND/OR
THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN US.  THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS).  THIS WAIVER IS
IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS





--------------------------------------------------------------------------------

GUARANTY, THE OBLIGATIONS GUARANTEED HEREBY, OR ANY RELATED DOCUMENTS.  IN THE
EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

 

As used in this Guaranty, the word "person" shall include any individual,
corporation, partnership, joint venture, association, joint-stock company,
trust, limited liability company, unincorporated organization, or any government
or any political subdivision thereof.

 

This Guaranty is intended by the parties as  a final expression of the guaranty
of the undersigned and is also intended as a complete and exclusive statement of
the terms thereof.  No course of dealing, course of performance or trade usage,
nor any paid evidence of any kind, shall be used to supplement or modify any of
the terms hereof.  Nor are there any conditions to the full effectiveness of
this Guaranty.  This Guaranty and each of its provisions may only be waived,
modified, varied, released, terminated or surrendered, in whole or in part, by a
duly authorized written instrument signed by you.  No failure by you to exercise
your rights hereunder shall give rise to any estoppel against you, or excuse the
undersigned from performing hereunder.  Your waiver of any right to demand
performance hereunder shall not be a waiver of any subsequent or other right to
demand performance hereunder.

 

This Guaranty shall be governed by, or construed in accordance with, the laws of
the State of Connecticut.  This Guaranty shall bind the undersigned's successors
and assigns and the benefits thereof shall extend to and include your successors
and assigns.  The undersigned will deliver to you its complete financial
statements, certified by a recognized firm of certified public accountants,
within ninety (90) days of the close of each fiscal year of the undersigned.  If
you request, the undersigned will deliver to you copies of its quarterly
financial reports certified by its chief financial officer, within ninety (90)
days after the close of each fiscal quarter of the undersigned and copies of its
most current tax returns.  The undersigned will deliver to you copies of all
Forms 10-K and 10-Q, if any, within 30 days after the dates on which they are
filed with the Securities and Exchange Commission.  Copies of the Company’s Form
10-K and Form 10-Q will satisfy the financial statement delivery requirements
set forth in this paragraph, if provided within the time periods specified in
this paragraph for the delivery of quarterly and (as the case may be) annual
financial reports.  In addition, in the event of default hereunder, you may at
any time inspect undersigned's records.  The undersigned represents, warrants
and covenants that all financial statements delivered to you in connection with
this Guaranty have been (and will be) prepared in accordance with generally
accepted accounting principles.  




The undersigned hereby represents and warrants to you as of the date hereof that
(i) the undersigned’s execution, delivery and performance hereof does not and
will not violate any judgment, order or law applicable to the undersigned, or
constitute a breach of or default under any indenture, mortgage, deed of trust,
or other agreement entered into by the undersigned with the undersigned’s
creditors or any other party; (ii) no approval, consent or withholding of
objections is required from any governmental authority or any other entity with
respect to the execution, delivery and performance by the undersigned of this
Guaranty; (iii) this Guaranty constitutes a valid, legal and binding obligation
of the undersigned, enforceable in accordance with its terms; (iv) there are no
proceedings presently pending or threatened against the undersigned which will
impair its ability to perform under this Guaranty; (v) since the date of the
undersigned's most recent financial statement, there has been no material
adverse change in the financial condition of the undersigned; and (v) the
undersigned is and will remain in full compliance with all laws and regulations
applicable to it including, without limitation, it neither is nor shall be (Y)
listed on the Specially Designated Nationals and Blocked Person List maintained
by the Office of Foreign Assets Control ("OFAC"), Department of the Treasury,
and/or any other similar lists maintained by OFAC pursuant to any authorizing
statute, Executive Order or regulation or (Z) a person designated under Section
1(b), (c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar Executive Orders.

 

If any provisions of this Guaranty are in conflict with any applicable statute,
rule or law, then such provisions shall be deemed null and void to the extent
that they may conflict therewith, but without invalidating any other provisions
hereof.




THE UNDERSIGNED IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS LOCATED IN THE STATE OF CONNECTICUT TO HEAR AND DETERMINE ANY
SUIT, ACTION OR PROCEEDING AND TO SETTLE ANY DISPUTES, WHICH MAY ARISE OUT OF OR
IN CONNECTION HEREWITH AND WITH THE ACCOUNT DOCUMENTS (COLLECTIVELY, THE
"PROCEEDINGS"), AND THE UNDERSIGNED FURTHER IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE TO REMOVE ANY SUCH PROCEEDINGS FROM ANY SUCH COURT (EVEN IF REMOVAL IS
SOUGHT TO ANOTHER OF THE ABOVE-NAMED COURTS). THE UNDERSIGNED IRREVOCABLY WAIVES
ANY OBJECTION WHICH IT MIGHT NOW OR HEREAFTER HAVE TO THE ABOVE-NAMED COURTS
BEING NOMINATED AS THE EXCLUSIVE FORUM TO HEAR AND DETERMINE ANY SUCH
PROCEEDINGS AND AGREES NOT TO CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF THE ABOVE-





--------------------------------------------------------------------------------

NAMED COURTS FOR ANY REASON WHATSOEVER, THAT IT OR ITS PROPERTY IS IMMUNE FROM
LEGAL PROCESS FOR ANY REASON WHATSOEVER, THAT ANY SUCH COURT IS NOT A CONVENIENT
OR APPROPRIATE FORUM IN EACH CASE WHETHER ON THE GROUNDS OF VENUE OR FORUM
NON-CONVENIENS OR OTHERWISE. THE UNDERSIGNED ACKNOWLEDGES THAT BRINGING ANY SUCH
SUIT, ACTION OR PROCEEDING IN ANY COURT OTHER THAN THE COURTS SET FORTH ABOVE
WILL CAUSE IRREPARABLE HARM TO YOU WHICH COULD NOT ADEQUATELY BE COMPENSATED BY
MONETARY DAMAGES, AND, AS SUCH, THE UNDERSIGNED AGREES THAT, IN ADDITION TO ANY
OF THE REMEDIES TO WHICH YOU MAY BE ENTITLED AT LAW OR IN EQUITY, YOU WILL BE
ENTITLED TO AN INJUNCTION OR INJUNCTIONS (WITHOUT THE POSTING OF ANY BOND AND
WITHOUT PROOF OF ACTUAL DAMAGES) TO ENJOIN THE PROSECUTION OF ANY SUCH
PROCEEDINGS IN ANY OTHER COURT. Notwithstanding the foregoing, you and the
undersigned shall have the right to apply to a court of competent jurisdiction
in the United States of America or abroad for equitable relief as is necessary
to preserve, protect and enforce its respective rights under this Guaranty and
the Account Documents, including, but not limited to orders of attachment or
injunction necessary to maintain the status quo pending litigation or to enforce
judgments against the undersigned, the Customer or the collateral pledged to you
pursuant to any Account Document or to gain possession of such collateral.

 

Each person signing this Guaranty on behalf of the undersigned company warrants
that (i) it is to the benefit of the undersigned company to execute this
Guaranty, (ii) the benefit to be received by the undersigned company from this
Guaranty is reasonably worth the obligations thereby guaranteed, and (iii)
he/she/it has authority to sign on behalf of such undersigned and by so signing,
to bind said company hereunder.

 




IN WITNESS WHEREOF, this Guaranty is executed the day and year above written.







The Dixie Group, Inc.




By:

/s/ Gary A. Harmon                               

  (Signature)




Title:

  Vice President and CFO                        

  (Officer's Title)




Federal Tax ID:       62-0183370                      













ATTEST:

/s/ Geoffrey G. Young                         

Secretary/Assistant Secretary





--------------------------------------------------------------------------------










Certified Resolution













The undersigned hereby certifies as follows: that the undersigned is Secretary
of The Dixie Group, Inc.; that the following resolution was passed by unanimous
written consent in lieu of a meeting of the Board of Directors of said
corporation or at a meeting of the Board of Directors of said corporation duly
called with a quorum being present, as applicable; that said resolution has not
since been revoked or amended; and that the form of guaranty referred to therein
is the form shown attached hereto:

 




 

"RESOLVED that it is to the benefit of this corporation that it execute a
guaranty of the obligations of Masland Carpets, LLC ("Customer") to General
Electric Capital Corporation (together with its successors and assigns, if any)
and that the benefit to be received by this corporation from such guaranty is
reasonably worth the obligations thereby guaranteed, and further that such
guaranty shall be substantially in the form annexed to these minutes, and
further that the Vice President and CFO and
_________________________________________ (Title of Officers) of this
corporation are authorized to execute such guaranty on the behalf of this
corporation."

 
















WITNESS my hand and the seal of this corporation on this       21st     day of
    August, 2009   .




























  /s/  Geoffrey G. Young                

[Seal]                 Secretary



